DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 04 May 2021.

Regarding Previous Double Patenting Rejection
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-7, 9, 11-17, 19 has been withdrawn in view of the 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “during a security system commissioning process, receiving a user input identifying simulated emergency event in one of a plurality of zones of the secured area, defining respective boundaries of each of the plurality of zones, and identifying a respective evacuation route from each of the plurality of zones; defining a subset of cause and effect rules selected from the plurality of cause and effect rules received that are to be used for a type of simulated event; simulating the subset of cause and effect rules based on the type of simulated event; and during simulation”.

Regarding claim 11, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Smith US Patent Application Publication No. 2019/0212754 teaches mass evacuation utilizing a fleet of autonomous vehicles.

2.	Mincey et al. US Patent Application Publication No. 2011/0178697 teaches point of interest based directions in a mapping application.

3.	Piersanti et al. US Patent Application Publication No. 2003/0050713 teaches fire detection system and method for configuring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 24, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633